DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I and Species of Figure 4A (claims 1-10, 19-20 and 11) in the reply filed on December 5th, 2022 is acknowledged.  However, the Applicant fails to provide reasons for traversing the restriction. 
The requirement is still deemed proper and is therefore made FINAL.
However, claims 1, 11 and 19 are allowable. Claims 12-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and II and among species, as set forth in the Office action mailed on October 6th 2022, is hereby withdrawn and claims 12-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “the body regions” in line 6 for being plural and should be amended to “the body region” for being consistent with the limitation “a body region” in line 4 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7, 10 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 lacks antecedent basis for the limitations “the first sub-regions”, “the second sub-regions”, and “the first and second sub-regions” because it is unclear whether these limitations relate back to “one or more first sub-regions” and “one or more second sub-regions” in claim 1 or introducing a different sub-region from the one or more first sub-regions and the one or more second sub-regions.  
Claim 3 lacks antecedent basis for the limitations “each first sub-region”, “each second sub-region” because it is unclear whether these limitations relate back to each of “one or more first sub-regions” and each of “one or more second sub-regions” in claim 1 or introducing different each sub-region from each of the one or more first sub-regions and each of the one or more second sub-regions.  
Claim 4 lacks antecedent basis for the limitation “the first and the second sub-regions” because it is unclear whether the limitation relates back to “one or more first sub-regions” and “one or more second sub-regions” in claim 1 or introducing different sub-regions from the one or more first sub-regions and the one or more second sub-regions.
Claim 5 recites the limitations “wherein the first doping density has a value within a range from 5 to 20 times a respective doping density value of the body region and the second doping density has a respective value within a range from 2 to 10 times the doping density value of the body region” while claim 1 recites limitation “a second doping density lower than the first doping density” in lines 12-13. It is unclear to the Examiner how to meet the range requirement for the first doping density being 5 times and the second doping density being 10 times the doping density value of the body region at the same time the second doping density is lower than the first doping density.  
Claim 6 lacks antecedent basis for the limitations “the first sub-regions” and “respective second sub-regions”, because it is unclear whether these limitations relate back to “one or more first sub-regions” and “one or more second sub-regions” in claim 1 or introducing a different sub-region from the one or more first sub-regions and the respective one or more second sub-regions.
Claim 7 lacks antecedent basis for the limitation “the second sub-regions”, because it is unclear whether the limitation relates back to “one or more second sub-regions” in claim 1 or introducing a different sub-region from the one or more second sub-regions.
Claim 10 lacks antecedent basis for the limitation “the first and second sub-regions” because it is unclear whether the limitation relates back to “one or more first sub-regions” and “one or more second sub-regions” in claim 1 or introducing a different sub-region from the one or more first sub-regions and the one or more second sub-regions.  
Claim 10 lacks antecedent basis for the limitation “the surface” because it is unclear whether the limitation relate back to “a first face” of the semiconductor body in claim 1 or introducing a different surface from the first face of the semiconductor body.
Claim 12 lacks antecedent basis for the limitations “the first sub-regions” and “the second sub-regions” because it is unclear whether these limitations relate back to “one or more first sub-regions” and “one or more second sub-regions” in claim 11 or introducing a different sub-region from the one or more first sub-regions and the one or more second sub-regions.  
Claim 13 lacks antecedent basis for the limitations “each first sub-region” and “each second sub-region” because it is unclear whether these limitations relate back to each of “one or more first sub-regions” and each of “one or more second sub-regions” in claim 11 or introducing different each sub-region from each of the one or more first sub-regions and each of the one or more second sub-regions.  
Claim 14 lacks antecedent basis for the limitation “the first and the second sub-regions” because it is unclear whether the limitation relates back to “one or more first sub-regions” and “one or more second sub-regions” in claim 11 or introducing different sub-regions from the one or more first sub-regions and the one or more second sub-regions.
Claim 15 lacks antecedent basis for the limitation “the first sub-regions” in line 6 because it is unclear whether the limitation relate back to “one or more first sub-regions” in claim 11 or introducing a different sub-region from the one or more first sub-regions. 
Claim 15 recites the limitation “the first doping concentration” in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “wherein the first doping density has a value within a range from 5 to 20 times a respective doping density value of the body region and the second doping density has a respective value within a range from 2 to 10 times the doping density value of the body region” while claim 1 recites limitation “a second doping density lower than the first doping density” in lines 12-13. It is unclear to the Examiner how to meet the range requirement for the first doping density being 5 times and the second doping density being 10 times the doping density value of the body region at the same time the second doping density is lower than the first doping density.  
Claim 17 lacks antecedent basis for the limitations “the first sub-regions” and “respective second sub-regions”, because it is unclear whether these limitations relate back to “one or more first sub-regions” and “one or more second sub-regions” in claim 1 or introducing a different sub-region from the one or more first sub-regions and the respective one or more second sub-regions.
Claim 18 lacks antecedent basis for the limitation “the second sub-regions”, because it is unclear whether the limitation relates back to “one or more second sub-regions” in claim 11 or introducing a different sub-region from the one or more second sub-regions.

   Allowable Subject Matter
Claims 1, 9, 11 and 19-20 are allowed over prior art of record. 
The following is an examiner' s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: 
	Regarding claims 1, 9 and 11, Hefner et al. (Patent No.: US 7,598,567 B2) discloses an electronic device in Fig. 5, comprising: a semiconductor body of silicon carbide (212) having a first and a second surface, opposite to one another along a direction; a body region (210), having a first conductivity (n-type), extending in the semiconductor body at the first surface; a source region (220), having a second conductivity opposite to the first conductivity, extending in the body region at the first surface of the semiconductor body; a drain region (210), having the second conductivity, extending at the second surface of the semiconductor body; and a doped region (236/316), having the second conductivity, and including one or more first sub-regions (316) having a first doping density and one or more second sub-regions (236) having a second doping density lower than the first doping density (see column 15, lines 10-67). 
Hefner fails to disclose the device or the method comprising the doped region extending continuously or seamlessly at the entire first surface of the semiconductor body as recited in claims 1, 11 and 19. Claims 2-10, 12-18 and 20 depend on claims 1, 11 and 19 and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.	 
Claims 2-7, 10, 12-18 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 (b) and/or the objection under informalities, set forth in this office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818